

EXHIBIT 10.7


THIRD AMENDMENT TO MEZZANINE LOAN AGREEMENT


This Third Amendment to Mezzanine Loan Agreement (this “Amendment”), dated as of
April 26, 2018, is by and between JPP, LLC, as administrative agent (together
with its successors and assigns, “Administrative Agent”) and SRC SPARROW 2 LLC
(“Borrower”) and amends that certain Mezzanine Loan Agreement, dated as of March
14, 2018, as the same was amended pursuant to that certain Amendment to
Mezzanine Loan Agreement dated as of April 13, 2018 (the “First Amendment”), and
as was further amended by that certain Second Amendment to Loan Agreement (the
“Second Amendment” and, as amended to date and as may be further amended or
otherwise modified from time to time, the “Loan Agreement”; all capitalized
terms used but not defined herein shall have the respective meanings ascribed to
such terms in the Loan Agreement).
RECITALS
WHEREAS, on March 14, 2018 (the “Closing Date”), Administrative Agent, Lenders
and Borrower entered into the Loan Agreement;
WHEREAS, on the Closing Date, Lenders made a loan on the Closing Date in the
aggregate principal amount equal to $240,000,000;
WHEREAS, pursuant to the First Amendment, Lender made an additional loan to the
Borrower in the amount of $66,656,928.36 on April 13, 2018, which amount was
secured by the Collateral;
WHEREAS, pursuant to the Second Amendment, Lender made an additional loan to the
Borrower in the amount of $72,279,812 on April 20, 2018, which amount was
secured by the Collateral;
WHEREAS, certain of the Lenders desire to make an additional loan to the
Borrower in the amount of $5,014,131, which amount shall be secured by the
Collateral;
WHEREAS, Lender and Borrower desire to amend the Loan Agreement in the manner
hereinafter set forth;
In pursuance of such agreement and for good and valuable consideration, Lender
and Borrower hereby agree as follows:
Section 1.Amendments of Loan Agreement. Lender and Borrower hereby amend the
Loan Agreement as follows:
(a)All references in the Loan Documents to the “Loan Agreement” shall mean the
Loan Agreement as amended to date and as amended by this Amendment.
(b)The following definition shall be added to Section 1.01 of the Loan
Agreement:






 
 
 




--------------------------------------------------------------------------------




“Third Additional Advance Date” means April 26, 2018.
(c)The definition of “Commitment” in Section 1.01 of the Loan Agreement is
hereby replaced in its entirety by the following:
“Commitment” means, with respect to each Lender, such Lender’s commitment to
make a Loan to Borrower, which Loans were made on the Effective Date, the
Additional Advance Date, the Second Additional Advance Date and the Third
Additional Advance Date. The amount of each Lender’s Commitment is set forth on
Schedule 2.01. The aggregate amount of the Commitment of all Lenders as of the
Third Additional Advance Date is $383,950,871.36.
(d)The definition of “Note” in Section 1.01 of the Loan Agreement is hereby
replaced in its entirety by the following:
“Note” means, collectively, (i) that certain Third Amended and Restated
Promissory Note A-1, dated as of the Third Additional Advance Date, in the
original principal amount of $351,180,665.19, made by Borrower to JPP, LLC, (ii)
that certain Third Amended and Restated Promissory Note A-2, dated as of the
Third Additional Advance Date, in the original principal amount of
$32,770,206.17, made by Borrower to JPP II, LLC and (iii) each other note
delivered by Borrower pursuant to Section 2.09(f), in each case, as such note
may be replaced by multiple Notes in accordance with Section 2.09(f) and as
otherwise assigned (in whole or in part), amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.
(e)All references in the Loan Documents to the Note shall refer to the “Note” as
amended by this Amendment.
(f)Schedule 2.01 of the Loan Agreement is hereby replaced in its entirety by the
Schedule 2.01 attached to this Amendment.
Section 2.Miscellaneous.
(a)Borrower hereby (i) unconditionally ratifies and confirms, renews and
reaffirms all of its obligations under the Loan Agreement and each of the other
Loan Documents, (ii) acknowledges and agrees that such obligations remain in
full force and effect, binding on and enforceable against it in accordance with
the terms, covenants and conditions of the Loan Agreement as amended hereby and
the other Loan Documents, in each case, without impairment, and (iii) waives and
releases any and all claims, actions, causes of action, suits, and defenses that
Borrower might have against Lender for or by reason of any matter, cause or
thing whatsoever relating to the Loan.
(b)Borrower hereby represents and warrants that as of the date hereof and
subject to the matters set forth on Schedule 1 attached hereto, (i) Borrower has
the power and authority to enter into this Amendment and to perform its
obligations under the Loan Agreement as amended hereby, (ii) Borrower has by
proper action duly authorized the execution and delivery of this Amendment by
Borrower, (iii) this Amendment has been duly executed and


Amendment to Mezzanine Loan Agreement
2
 




--------------------------------------------------------------------------------




delivered by Borrower and constitutes Borrower’s legal, valid and binding
obligations, enforceable in accordance with its terms, subject to bankruptcy,
insolvency and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles, (iv) Borrower is not in
default under the Loan Agreement or any of the other Loan Documents beyond any
applicable notice and cure periods, (v) Borrower has no defenses, offsets or
counterclaims against the Indebtedness, and (vi) each of the representations and
warranties of Borrower contained in the Loan Documents is true and correct in
all material respects as of the date hereof.
(c)Each Guarantor hereby (i) unconditionally approves and consents to this
Amendment, (ii) unconditionally ratifies, confirms, renews and reaffirms all of
its obligations under the Loan Documents to which it is a party (the “Guarantor
Documents”), (ii) acknowledges and agrees that its obligations under the
Guarantor Documents remain in full force and effect, binding on and enforceable
against it in accordance with the terms, covenants and conditions of such
documents without impairment, and (iii) waives and releases any and all claims,
actions, causes of action, suits, and defenses that it might have against Lender
for or by reason of any matter, cause or thing whatsoever relating to the Loan.
(d)Each Guarantor hereby represents and warrants that as of the date hereof(i)
it has the power and authority to acknowledge this Amendment and to perform its
obligations under the Guarantor Documents after giving effect to this Amendment,
(ii) it has by proper action duly authorized such acknowledgement and
performance, (iii) it is not in default under any Guarantor Document beyond any
applicable notice and cure periods, (iv) it has no defenses, offsets or
counterclaims against its obligations under the Guarantor Documents, and (v)
each of the representations and warranties contained in the Guarantor Documents
is true and correct in all material respects as of the date hereof.
(e)Borrower and Guarantor acknowledge and agree that no oral communication or
course of dealing from or on behalf of Lender shall constitute any waiver,
agreement, commitment, or evidence of any assurance or intention of Lender with
respect to the Loans, the Loan Agreement and/or the other Loan Documents, and
that any waiver, agreement, commitment, assurance, or intention of Lender with
respect to the Loans, the Loan Agreement and/or the other Loan Documents shall
be effective only if in writing and duly executed by Lender. Borrower and
Guarantor acknowledge and agree that no Default or Event of Default shall be
deemed to have been waived by Lender unless such waiver is in writing and duly
executed by Lender.
(f)This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law.
(g)This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. Copies of originals, including
copies delivered by facsimile, pdf or other electronic means, shall have the
same import and effect as original counterparts and shall be valid, enforceable
and binding for the purposes of this Amendment.


Amendment to Mezzanine Loan Agreement
3
 




--------------------------------------------------------------------------------




(h)The terms and provisions of Section 9.14 of the Loan Agreement are
incorporated herein by reference and shall apply to Borrower and Guarantor
hereunder with the same force and effect as if fully set forth herein.




























Amendment to Mezzanine Loan Agreement
4
 




--------------------------------------------------------------------------------






Executed and delivered as of the date first hereinabove set forth.
 
LENDER:


JPP, LLC, a Delaware limited liability company,
as Administrative Agent 

By: /s/ Edward S. Lampert____________
       Name: Edward S. Lampert
Title: Authorized Signatory


 


JPP, LLC, a Delaware limited liability company,
as Lender 

By: /s/ Edward S. Lampert____________
       Name: Edward S. Lampert
Title: Authorized Signatory


 


JPP II, LLC, a Delaware limited liability company,
as Lender 

By: /s/ Edward S. Lampert____________
       Name: Edward S. Lampert
Title: Authorized Signatory


 
BORROWER:
SRC SPARROW 2 LLC, a Delaware limited liability company




By: _/s/ Robert A. Riecker______________
       Name: Robert A. Riecker
Title: President





















Amendment to Mezzanine Loan Agreement
5
 




--------------------------------------------------------------------------------




 
Solely with respect to the provisions herein that reference Guarantor:
GUARANTOR:


SEARS HOLDINGS CORPORATION, a Delaware corporation




By: __/s/ Robert A. Riecker_____________
       Name: Robert A. Riecker
Title: Chief Financial Officer




 
SEARS, ROEBUCK AND CO., a New York corporation




By: __/s/ Robert A. Riecker_____________
       Name: Robert A. Riecker
Title: Chief Financial Officer









Amendment to Mezzanine Loan Agreement
6
 




--------------------------------------------------------------------------------





Schedule 1


Exceptions to Representations and Warranties


1.
Schedule 3.01 attached to the Loan Agreement and the Mortgage Loan Agreement is
hereby deleted in its entirety and replaced with Schedule 3.01 attached to this
Schedule 1.











 
 
 




--------------------------------------------------------------------------------





Schedule 3.01
Organizational Chart










 
 
 




--------------------------------------------------------------------------------







Schedule 2.01 – Commitments




LENDER                            COMMITMENT


JPP, LLC                            $302,180,665.19


JPP II, LLC                            $31,770,206.17


Luxor Capital, LLC                        $50,000,000


AGGREGATE COMMITMENTS                $383,950,871.36





